Per Curiam.

This court have gone so far as to recognise the rights and interest of the assignee of a chose in action, and to protect him against the fraud of the original contracting parties, when, the right and the fraud have both appeared upon the record. In the case of Andrews v. Beecker, (1 Johns. Cases, 411.) the defendant pleaded a release to a bond, and the replication stated that the bond was assigned to a third person, for whose benefit the suit was brought, before the execution of the release, and that the defendant had notice of it before the release, and the replication was held good upon demurrer. The same decision was made in the case of Littlefield v. Storey; (3 Johns. Rep. 425.) and these decisions are founded upon the plain principle that a release, appearing on the face of the record to have been procured byfraud, is and must be adjudged by a court of law, as well as by a court of equity, null and void. The English courts of law have, with equal effect, protected the rights of the assignee, by setting aside a plea so founded in injustice. (Legh v. Legh, 1 Bos. & Pull. 447. Lord Ellenborough, in 1 Camp. N. P. 392.) The case before us comes within the principle of the above decisions. The release of the action upon the covenant of seisin was made after it had been agreed between the plaintiff and St. John, the purchaser under him, for a valuable consideration, that St. John should have the benefit of the covenants of *50the defendant, for his reimbursement and indemnity, and after n power of attorney to enable St. Jo/in to sue in the plaintiff's name, but for his own benefit, had been executed, and after the defendant had notice of the same. It is not, indeed, stated in the replication that there was a formal assignment of the cove~ nants to St. John; hut it is stated that it was agreed between the plaintiff and him that he should have the benefit of them, and for that purpose the power of attorney was duly- executed and d& livered; this was equivalent to a formal assignment, for the letter of attorney, being coupled with an interest, and given as a secu~ rity, was not revocable.
The plaintiff is, accordingly, entitled to judgment upon the demurrer.
Judgment for the plaintiff, (a)

 See Tuttle v. Bebee, 8 Johns. Rep. 152.